Order filed April 23, 2015




                                       In The


        Eleventh Court of Appeals
                                 ________________

                   Nos. 11-14-00177-CR, 11-14-00178-CR,
                    11-14-00179-CR, & 11-14-00180-CR
                                 ________________

                      JOHNNY LEE DAVIS, Appellant
                                          V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 90th District Court
                              Stephens County, Texas
           Trial Court Cause Nos. F33385, F34015, F34016, & F34017


                                     ORDER
       These appeals have become unduly stalled due to the failure of Appellant’s
appointed counsel, J. Bruce Harris, to file an appellate brief. The brief in each appeal
was originally due on September 29, 2014. Having granted three motions for
extension, this court, on March 12, 2015, ordered Harris to file a brief on behalf of
Appellant on or before 3:00 p.m. on March 26, 2015. Harris, instead, filed another
motion for extension. This court reluctantly granted the motion in part and extended
the deadline to April 2, 2015. In this court’s March 26 letter, we notified Harris that
April 2 would be the “final due date.” Harris has yet to file a brief in any of these
appeals and, thus, has again ignored the directive of this court.
      In each appeal, J. Bruce Harris is ORDERED to file in this court a brief on
behalf of Appellant on or before 3:00 p.m. on Tuesday, April 28, 2015. At that
time, Appellant’s briefs shall have already been e-filed or be present in the portal for
the Eleventh Court of Appeals through eFileTexas.gov.


                                                      PER CURIAM


April 23, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           2